SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 28, 2014 VitaCig, Inc. Nevada 333-195397 46-4597341 (State or other jurisdiction (Commission File Number) (I.R.S. Employer of incorporation) Identification No.) 433 North Camden Drive, 6 th Floor, Beverly Hills, CA 90210 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (425) 652-5946 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12(b) under the Exchange Act (17 CFR 240.14a-12(b)) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) As used in this report, the terms “Company,” “our company,” “us,” “VitaCig,”, “we” and “our” refer to VitaCig, Inc. unless the context requires otherwise Item2.01 Completion of Acquisition or Disposition of Assets. On November 28, 2014, mCig,Inc. announced that it has completed the previously announced spin-off of VitaCig, Inc (the “Spin-off”). Effective as of 11:59 p.m., New York City time, on November 28, 2014 (the “Distribution Date”), mCig,Inc. distributed 270,135,000 shares of common stock of VitaCig, Inc., par value $0.0001 per share (“VitaCig Common Stock”), to holders of mCig’s stockholders of record as a pro rata dividend.The Record Date for the dividend has been set for November 28, 2014 (11/28/2014). This is the official date when a shareholder must be recorded as a shareholder of mCig, Inc. to be eligible for the dividend. The Ex-Dividend Date was set as the close of trading on November 25, 2014.This is due to the logistics of the stock market as US Stock market trades settle T+3 (3 days for settlement of all trades). On the Distribution Date, mCig, Inc. stockholders received one share of VitCig Common Stock for every one share of common stock, par value $0.0001 per share, of mCig held as of the Record Date.The Spin-off was completed for the purpose of legally and structurally separating VitaCig, Inc. from mCig. MCig retain 230,000,000 shares of common stock and remains as a controlling shareholder. The shares of common stock to be received by mCig shareholders were registered on a Form S-1 filed by VitaCig and declared effective by the Securities and Exchange Commission on November 5, 2014. A copy of the press release filed by mCig, Inc. as Exhibit 99.1 to this Current Report on Form 8-K. Caution Concerning Forward-Looking Statements This Current Report on Form 8-K includes certain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended and Section 21E of the Securities Exchange Act of 1934, as amended.Such forward-looking statements include, but are not limited to, statements about the plans, objectives, expectations and intentions of mCig, including the benefits of the Spin-off, and other statements that are not historical facts.These statements are based on the current expectations and beliefs of VitaCig’s management, and are subject to uncertainty and changes in circumstances.VitaCig cautions readers that any forward-looking information is not a guarantee of future performance and that actual results may vary materially from those expressed or implied by the statements herein, due to changes in economic, business, competitive, strategic or other regulatory factors, as well as factors affecting the operation of the businesses of mCig and VitaCig.More detailed information about certain of these and other factors may be found in filings by mCig and VitaCig with the Securities and Exchange Commission (the “SEC”).Various factors could cause actual results to differ from those set forth in the forward-looking statements including, without limitation, the risk that the anticipated benefits from the Spin-off may not be fully realized or may take longer to realize than expected.VitaCig is under no obligation to, and expressly disclaims any obligation to, update or alter the forward-looking statements contained in this document, whether as a result of new information, future events or otherwise. Item9.01 Financial Statements and Exhibits. Exhibit Description 99.1 Press release issued November 28, 2014, by mCig, Inc. SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. VITACIG, INC. (Registrant) By: /s/ Mark Linkhorst Mark Linkhorst Chief Executive Officer Dated: December 1, 2014 Exhibit 99.1 mCig Inc. Obtains FINRA Approval for VitaCig, Inc. Dividend and Spinoff Ex Dividend Date Set for November 25, 2014 Nov 25, 2014 OTC Disclosure & News Service BELLEVUE, Wash., Nov. 25, 2014 (GLOBE NEWSWIRE) mCig(R), Inc. (OTCQB:MCIG) ("mCig"), a technology company that owns, manufactures, and distributes the mCig(R), VitaCig(R), and Vapolution products is pleased to announce that the company has received approval from the Financial Industry Regulatory Authority ("FINRA") for the VitaCig, Inc. dividend, and spinoff. The Record Date for the dividend has been set for November 28, 2014 (11/28/2014). This is the official date when a shareholder must be recorded as a shareholder of mCig, Inc. to be eligible for the dividend. The Payment Date for the dividend has been set for November 28, 2014. The Ex-Dividend Date is therefore the close of trading today (11/25/2014).This is due to the logistics of the stock market as US Stock market trades settle T+3 (3 days for settlement of all trades). The last day to purchase mCig, Inc. shares and be recorded as a record owner before the record date (11/28/2014) is today. The company has initiated the 15c211 process for the listing and trading of VitaCig Inc. shares and will update its shareholders once listing approval and a trading symbol has been obtained by FINRA. About mCig, Inc. mCig, Inc. (
